El Juez Asociado Se.. Wole,
emitió la opinión del tribunal. En cierta fecha anterior al año 1899, Juan García y Villa-rraza llegó a la ciudad de Ponce procedente de Cuba con dos niños a quienes presentó como sus hijos legítimos debido a su matrimonio con Manuela Fernández. Se sabía enton-ces que él era viudo por haber fallecido dicha Manuela Fer-nández. También fué un hecho indubitado, sin embargo, que uno de estos niños, un hijo, nació mientras Juan García tenía *1023su primera esposa viva de modo que dicho hijo no era legí-timo. Sea esto como fuere Juan García Villarraza casó con Josefa Aguayo en Ponce y en la partida de matrimonio él se describió como viudo de Manuela Fernández. Los dos ni-ños eran tenidos, según hemos dicho, como hijos legítimos suyos y. así fueron considerados por todo el mundo hasta el fallecimiento de don Juan García ocurrido en 27 de abril de 1899. Posteriormente Josefa Aguayo tuvo informes que le hicieron sospechar o creer que estos dos niños no eran los hijos 'legítimos de dicho Juan García y al efecto con su hija radicó una demanda para que ella y su hija legítima fueran declaradas las únicas herederas de Juan García con-virtiendo a los hijos mencionados en primer término a los cuales hemos hecho referencia, en demandados .en ese pleito. Sus supuestos nombres eran Rodolfo Manuel Abraham Gar-cía y Fernández y Elvira Juana Manuela Joaquín García y Fernández. La (Arte de Distrito de Ponce, donde el pleito fué establecido, resolvió a favor de la legitimidad de Elvira García. Esta sentencia fué apelada a la Corte Suprema de Puerto Rico y revocada, expresándose lo siguiente en la opinión:
“Por las razones expuestas entendemos que el juez cometió error en el juicio al rechazar pruebas que debió admitir y que la prueba practicada es insuficiente para justificar la sentencia dictada, proce-diendo en su consecuencia la revocación de la orden que denegó la celebración de nuevo juicio y consiguientemente la. revocación de dicha sentencia con las costas del juicio y del recurso a cargo de la parte demandada y apelada.” Aguayo et al. v. García, 11 D. P. R. 274.
La sentencia de esta corte devolvía el caso para un nuevo juicio o ulteriores procedimientos no incompatibles con la opinión.
Después de haber sido devuelto el caso a Ponce nada se hizo inmediatamente pero poco después los demandantes com-parecieron ante la corte y manifestaron haber renunciado todo derecho a un nuevo juicio y solicitaron que la corte die-*1024tara sentencia a sn favor. A esta solicitad o moción se opnso Elvira García pero la corte, sin embargo, la consideró y en 25 de abril dictó la siguiente sentencia:
“En el estado actual del expediente parece a la corte difícil esta-blecer los derechos afirmativos de la demandada si verdaderamente tiene derechos en la herencia de su reputado padre. La corte dicta sentencia declarando con lugar la demanda con costas a la deman-dada, pero reservando a ésta el derecho a recurrir ante cualquier corte competente en calidad de demandante para establecer sus dere-chos, si algunos tuviere.”
Subsiguientemente, o en noviembre de 1918, Elvira Gar-cía radicó la presente demanda que se titula “Nulidad y otros Extremos,” pero que tiene por objeto probar el matri-monio de sus padres y sus derechos a la herencia de Juan García y Villarraza.
Entre otras cosas la demandada alegó la defensa de cosa juzgada y después de un juicio en el cual ambas partes pre-sentaron prueba la corte dictó sentencia a favor de los de-mandados por el único fundamento de cosa juzgada.
Gran parte del razonamiento en apelación se dirigía a la cuestión de si la reserva de derecho a Elvira García impedía que la sentencia se convirtiera en cosa juzgada. No hemos tratado de estudiar las autoridades en este particular con gran cuidado, o si esta reserva era o no nula. Pero cree-mos que lo fué la sentencia. El efecto de la sentencia de este tribunal era devolver el caso para un nuevo juicio en el cual ambas partes fueran oídas. Era una completa aper-tura del caso y dejaba la anterior sentencia a favor de los demandados como si ninguna hubiera sido dictada. Siendo la sentencia en la corte inferior a favor de los demandados, este tribunal al revocarla no dictó sentencia a favor del de-mandante y no hizo ninguna insinuación semejante en su opinión o sentencia de modo que cuando el caso volvió a la-. Corte de Distrito de Ponce su condición era igual a si nose hubiera celebrado ningún juicio en tanto se trataba de la-. *1025facultad de la corte para dictar sentencia. Por tanto, para dictar de tal modo una sentencia era necesariamente indispensable un juicio. Naturalmente los demandantes en el anterior pleito hubieran deseado obtener una sentencia sin un juicio pero el peso recaía en ellos todavía para presentar un caso y dar a la demandada Elvira García otra oportu-nidad de defenderse. Esta oportunidad de defenderse nunca se dio. Ella meramente fué oída sobre una moción para que se dictara sentencia después de haber renunciado los demandantes a nombre propio su derecho a un nuevo juicio. Habiéndose dictado la sentencia sin darse a la demandada Elvira García la oportunidad de ser oída ante la corto y presentar su caso, era enteramente nula.
El apelado en este tribunal empieza el alegato tratando' de demostrar que Elvira García, la demandante, jamás pre-sentó debidamente un caso y particularmente nunca probó el matrimonio de sus padres. En el juicio la demandante. Elvira García ofreció un documento tendente a probar el matrimonio de sus padres. Este documento fué objetado. La corte, sin embargo, admitió el escrito como un documento auténtico "para darle desde luego el valor y efecto que tu-viera como evidencia.” Esta era una partida de matrimo-nio la cual es como sigue:
"República de Cuba. — Presbítero Luciano García y González, Cura interino de la Parroquia de Ascenso de San José de Güira de Melena, Provincia y Diócesis de la Habana. — Certifico: Que en el li-bro primero supletorio de matrimonios al folio 136 y 137, se encuentra la partida siguiente, al margen, ‘Número 113. D. Juan García Vi-llarraza con Da. Manuela Fernández y Rodríguez. — Viudo y soltera, blancos.’ Al frente, ‘el día 29 de noviembre de 1883, el Presbítero D. Rafael Asunción Toymil y Zapela, Cura entonces de esta iglesia de San José de Güira de Melena, Provincia y Diócesis de la Habana; publicadas en esta iglesia las tres canónicas proclamas que dispone el santo Concilio de Trento, de cuya lectura, transcurrida veinte y cuatro horas después de la última, no resultó impedimento canónico ni civil, cerciorado de que los contrayentes no necesitaban el consenti-miento paterno; examinados de doctrina cristiana, llenos todos los *1026demás requisitos, asistió al matrimonio que por palabras de presentes y como lo manda la santa madre iglesia, contrajeron don Juan García y Yillarraza, natural de Málaga, España, de 31 años de edad, hijo legítimo de don Antonio García, natural de la Rambla y doña María Yillarraza, natural de Zaragosa, de estado viudo de doña Carmen Beltrán, y de profesión Cirujano-Dentista; y doña Manuela Fernán-dez Perdigón, soltera, natural de la Habana y vecina de esta feligre-sía, de 24 años de edad, de profesión su casa, hija legítima de don Manuel Fernández Loreze, natural de Asturias, España, y de doña Dominga Perdigón, natural de la Habana. Fueron padrinos don Manuel Fernández Loreze y doña Juana Fernández Perdigón y tes-tigos don Antonio Toymil, natural de Regla, Habana, profesor de instrucción pública y don Esteban Hernández, propietario natural y vecinos de esta, casados. Y en cumplimiento del decreto de Exmo. :Sr. Obispo Diocesano de fecha 23 de junio de 1896, por haberse que-mado el archivo de esta iglesia el día 5 de enero de este año 96, yo Presbítero Luciano García y González, Cura Párroco interino de la misma, lo firmo a 2 de octubre de 1918. Luciano García Pbro., rú-brica.’ Conforme a su original. Güira de Melena a 3 de octubre de 1918.— (Firmado) Luciano García, Pbro. — Presbítero Alberto Mén-dez y Núñez, Prelado doméstico de su santidad, doctor en la facultad de sagrada teología, dignidad de Arcediano de la S. I. catedral, Secre-tario de Cámara y Gobierno del Obispado de la Habana. — Certifico: Que la firma y rúbrica que anteceden son al parecer iguales a las que usa en sus escritos el señor Pbro. Luciano García, Cura Párroco in-terino de la iglesia de Güira de Melena en esta Provincia.. — Y para que conste firmo la presente en la Habana a 4 de octubre de 1918 años. — (Firmado) Doctor Alberto Méndez. — Arcediano Secretario.
“ Comulate General of the United States of America at Flabana, Republic of Cuba. — I, The undersigned, Joseph A. Springer, Vice-Consul of the United States of America at Habana, Republic of Cuba; Do hereby certify, that the signature to the foregoing and annexed document, to which is also affixed the seal of the secretary’s office of the Bishopric of Habana is known to me to be the true and genwvne signature of Rev. Doctor Alberto Méndez, Arch-Deacon of the cathedral, Secretary of Chamberí and Government of the Bishopric of Habana, who certifies to the signature to the certificate of Parish Priest of Gum de Melena and as such, to dll his official acts fulls faith and credit are due and giving as well in court as thereout. — In testimony whereof, I have hereunto set my hand and affixed the seal of this Consulate General at Hdbcma, Republic of Cuba, this fourth *1027day of October, 1918. — (8gd.) Joseph A. Springer, Consul of United States of America at Habana, Republic of Cuba. — Fee No. 6199 canceled.” .
Si este documento fué prueba pertinente del matrimonio de los padres de Elvira G-arcía es una cuestión sobre la cual esta corte no tiene una opinión definitiva. El documento fué admitido como prueba por la corte por el valor que tuviera, pero como fiemos visto al llegar el momento de la sentencia la corte no resolvió sobre el efecto de este documento sino que dicha sentencia fué dictada exclusivamente sobre la defensa de cosa juzgada. Tal vez en esta apelación como el peso de la prueba recaía en la demandante para establecer un caso tenemos derecho a revisar la pertinencia de este docu-mento para probar el matrimonio de los padres de la de-mandante o en otras palabras para decir si hubo alguna prueba en los autos que demuestre el matrimonio de los padres de la demandante. Pero como era una cuestión que nunca resolvió la 'corte inferior preferimos ejercitar nues-tra discreción devolviendo el caso para la celebración de un nuevo juicio en el cual las partes puedan ser ampliamente oídas sobre la cuestión de si Elvira García es o no hija legí-tima de Juan García Yillarraza.
En el primer juicio la sentencia fué dictada a favor de Elvira García. Esta sentencia se revocó y no se dió a la demandada Elvira García otra oportunidad al llegar el caso a Ponce para probar su referida legitimidad. En el segundo verdadero juicio que trajo como consecuencia la sentencia contra la cual se -ha interpuesto esta apelación la cuestión del matrimonio vel non de Juan García y Manuela Fernández nunca fué resuelta por la corte inferior. Este fué un caso en que una joven era considerada por todo el mundo por un número de años como lá hija legítima de Juan García y así tenida por su propia madrastra hasta la fecha del falle-cimiento de dicho Juan García. Aunque alguna de la prueba ofrecida de la legitimidad tal vez no podía ofrecerse de nin-*1028gún modo, no estamos convencidos de qué el documento ofre-cido como prueba, el cual liemos transcrito, no sea prima facie un documento válido tendente a probar el matrimonio, procediendo como procede de fuente adecuada en Cuba, esto es, del registro parroquial. Es cierto que aparece de la faz del documento que era un documento reconstruido por haber desaparecido el original y los argumentos de los apelados en cuanto a su incompetencia para establecer el matrimonio no carecen de fuerza.
Estamos convencidos, sin embargo, de que esta deman-dante debe tener otro juicio amplio en el cual la corte inferior después de oir a las ■ partes- podrá considerar comple-tamente la cuestión, ño sólo de la validez de la partida de matrimonio, sino también bajo las circunstancias especiales y peculiares de este caso, dar a la demandante, de ser po-sible, la oportunidad de probar el matrimonio de sus padres, aliunde. No estamos tan seguros de que no exista otra prueba de crédito o semejante que pueda tender a aclarar la alegada partida de matrimonio si en realidad es defec-tuosa. No pretendemos limitar a las partes-o a la corte en manera alguna en la discusión de la pertinencia de la suso-dicha partida, pero como ésta no es una mera cuestión de propiedad sino de probar una hija su legitimidad recono-cida hasta la muerte de su padre, creemos que toda la fa-cultad discrecional de la corte debe ejercitarse para darle una amplia oportunidad de ser oída sobre ese punto y sus consecuencias.
La sentencia apelada debe ser revocada y devolverse el caso para la celebración de un nuevo juicio.
. Revocada la sentencia y ordenado un nuevo juicio.
Jueces concurrentes: Sres. Asociados del Toro, Aldrey y Hutchison.
El Juez Presidente Sr. Hernández no tomó parte en la resolución de este caso.